Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Status of Claims
Claims 1-20 are pending.
Claims 1-20 have been examined.
 
     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Almond US Patent No. 4,480,696 (hereinafter “Almond”) (cited by Applicant) and Hull et al. US PG PUB 2017/0066959 (hereinafter “Hull”).

Claim 1. 
Almond teaches:
A hydraulic fracturing fluid for hydraulic fracturing a subterranean formation, the hydraulic fracturing fluid comprising: abstract fracturing fluid; 
  water at less than 50 percent, col. 3, l. 21 teaches mixing aqueous fluid with liquid carbon dioxide; abstract teaches 50 percent to 96 percent by volume of CO2, water must be less;
a fluid at greater than 45 vol % of the hydraulic fracturing fluid, ( ); col. 3, l. 21 teaches mixing aqueous fluid with liquid carbon dioxide;  abstract teaches 50 percent to 96 percent by volume of CO2,
and a surfactant, (Applicant has elected a fluorinated surfactant or specifically perfluorether ammonium carboxylate); col. 3, 6. 64 teaches surfactant; 
Almond does not teach:
an inorganic oxidizer in the water at a molality of at least 10 milimolar (mM) in the water; 
Hull teaches using an oxidizer to degrade kerogen in a subterranean formation that allows for increased fracturing efficiencies during hydraulic fracturing, see abstract.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Almond and use the oxidizer taught by Hull because Hull teaches this will improve the hydraulic fracturing method of Almond.

Claim 2:
Almond teaches:
wherein the fluid comprises a nonpolar fluid and is in a non-aqueous phase of the hydraulic fracturing fluid. liquid carbon dioxide, see abstract

Claim 3:
Almond teaches:
wherein the fluid comprises an inert gas comprising carbon dioxide (CO2), nitrogen (N2), ethane, propane, butane, or argon, or mixtures thereof.  liquid carbon dioxide, see abstract

Claim 4:
Almond does not specifically teach:
wherein the fluid comprises a reactive gas as an oxidizer, the reactive gas comprising chlorine dioxide, bromine, ozone, or chlorine.
Hull teaches bromine gas, see [0153].
The motivation set forth above with respect to claim 1 is incorporated herein by reference.

Claim 5:
Almond teaches:
wherein the fluid is immiscible with the water, carbon dioxide is taught;
Almond does not teach:
 and wherein the inorganic oxidizer comprises an alkali salt having an anion comprising bromate, chlorate, perchlorate, chlorite hypochlorite, persulfate, iodate, bromite, perborate, dichromate, permanganate, ferrate, percarbonate, nitrite, or nitrate. and bromates are taught in [0010].
The motivation set forth above with respect to claim 1 is incorporated herein by reference.

Claim 6. 
Almond teaches:
wherein the nonpolar fluid comprises an oil, liquid carbon dioxide, or supercritical carbon dioxide; liquid carbon dioxide, see abstract.

Claim 7:
Almond does not teach:
wherein the fluid comprises an organic oxidizer
Hull teaches using an oxidizer to degrade kerogen in a subterranean formation that allows for increased fracturing efficiencies during hydraulic fracturing, see abstract. Organic oxidizers are taught in [0007].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Almond and use the oxidizer taught by Hull because Hull teaches this will improve the hydraulic fracturing method of Almond.

Claim 8. 
Almond does not teach:
wherein the organic oxidizer comprising an organic cation and an inorganic anion.  
Hull teaches using an oxidizer to degrade kerogen in a subterranean formation that allows for increased fracturing efficiencies during hydraulic fracturing, see abstract. Organic oxidizers with inorganic anions are taught in [0007]. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Almond and use the oxidizer taught by Hull because Hull teaches this will improve the hydraulic fracturing method of Almond.

Claim 9:
Almond does not teach:
wherein the inorganic anion comprises bromate, chlorate, perchlorate, chlorite hypochlorite, persulfate, iodate, bromite, perborate, dichromate, permanganate, ferrate, percarbonate, or nitrite.
Hull teaches persulfates, see [0007].

Claim 10:
Almond does not teach:
wherein the organic oxidizer comprises a quaternary ammonium salt comprising an anion comprising bromate, chlorate, perchlorate, chlorite hypochlorite, persulfate, iodate, bromite, perborate, dichromate, permanganate, ferrate, percarbonate, or nitrite.
Hull teaches bromates, see [0007].

Claim 11:
Almond does not teach:
wherein the organic oxidizer comprises a salt comprising an cation paired with an anion, wherein the cation comprises pyridinium, pyrrolidinium, imidazolium, bis(triphenylphosphine)iminium, or tetraphenylphosphonium, and wherein the anion comprising bromate, chlorate, perchlorate, chlorite hypochlorite, persulfate, iodate, bromite, perborate, dichromate, permanganate, ferrate, percarbonate, or nitrite.
Hull teaches these at [0007].

Claim 12:
Almond teaches:
wherein concentration of the fluid in the hydraulic fracturing fluid is at least 65 vol%, and wherein concentration of the water in the hydraulic fracturing fluid is less than 30 vol%. see abstract, when the CO2 is 65 percent, the water would have to be less than 30 percent.

Claim 13.
Almond teaches:
wherein the hydraulic fracturing fluid is a foam, an emulsion, a foamed emulsion, or a liquid-carrying gas,  abstract, foam.

Claim 14:
Almond teaches:
wherein the surfactant promotes formation of the hydraulic fracturing fluid as a foam, an emulsion, a foamed emulsion, or a liquid-carrying gas, and wherein the surfactant is less than 5 vol% of the hydraulic fracturing fluid
the surfactant in the hydraulic fracturing fluid col. 3, l. 57 teaches .05 % to about 2 % but does not specifically teach that it wherein concentration of the surfactant in the hydraulic fracturing fluid less than 5 volume percent (vol%), 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Almond and use a concentration of less than 5 % with a reasonable expectation of success because Almond teaches 2 % and the amount is sufficiently close that a routineer in the art would try the change.
Claim 15:
Almond teaches:
wherein the fluid comprises an inert fluid, CO2 is taught; 
Almond also teaches the concentration of the surfactant in the hydraulic fracturing fluid col. 3, l. 57 teaches .05 % to about 2 % but does not specifically teach:
and wherein concentration of the surfactant is in a range of 0.03 weight percent (wt%) to 2.5 wt% of liquid in the hydraulic fracturing fluid.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Almond and use a concentration of less than 5 % with a reasonable expectation of success because Almond teaches 2 % and the amount is sufficiently close that a routineer in the art would try the change.

Claim 17:
Almond teaches:
wherein the surfactant comprises an amphilic block copolymer that functions as a surfactant in the hydraulic fracturing fluid, see claim 1. 
 
Claim 18:
Almond teaches:
wherein the hydraulic fracturing fluid comprises a viscosifier comprising a polysaccharide that increases viscosity of the hydraulic fracturing fluid, see [0022] and [0025]; Almond further teaches to use the surfactant in an amount of 10 lb/1000 gallon to 10 lb 1000 gallons.
Almond does not specifically teach:
and wherein concentration of the surfactant is in a range of 0.3 gallon to 25 gallons per 1000 gallons of liquid in the hydraulic fracturing fluid/
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Almond and use a concentration as claimed with a reasonable expectation of success because Almond teaches an overlapping range sufficiently close that a routineer in the art would appreciate that a similar range would work.

Claims 19 and 20:
Almond teaches:
wherein the hydraulic fracturing fluid comprises an internal phase comprising the fluid and an external aqueous phase comprising the water and the inorganic oxidizer, and wherein the external aqueous phase is a continuous phase of the hydraulic fracturing fluid.  
AND

20.   wherein the hydraulic fracturing fluid comprises an external phase comprising the fluid and an internal aqueous phase comprising the water and the inorganic oxidizer, and wherein the external phase is a continuous phase of the hydraulic fracturing fluid.
 	[0014] teaches “The fracturing fluids of the invention are stabilized liquid-liquid emulsions of liquified carbon dioxide and an aqueous fluid at surface conditions, and the emulsion is converted into a gas-in-liquid foam upon heating in the formation to a temperature above the critical temperature of the carbon dioxide. “

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Almond US Patent No. 4,480,696 (hereinafter “Almond”) (cited by Applicant) and Hull et al. US PG PUB 2017/0066959 (hereinafter “Hull”) and further in view of Peng et al. US 20110092395 (Peng).
	Almond and Hull are relied upon as set forth above.

	Claim 16
Almond does not teach:
wherein the surfactant is fluorinated.  
Peng teaches surfactants (title) for hydraulic fracturing [0033] comprising fluroinated vinylidene cationic.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Almond and use the surfactant taught by Peng because Peng teaches this surfactant gives superior performance in hydraulic fracturing fluids.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 1. US PG PUB 2003/0221831 and 2006/0025321 both teach persulfate oxidizers used in frac fluids.
2. US Patent Nos. 4,519,455; 4,554,082 and 4,627,495 all teach hydraulic fracturing using an emulsion of liquid carbon dioxide with a surfactant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/Examiner, Art Unit 3674